DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 19 October 2021 which is a continuation of application 15/829,758 now US Patent 10,850,871 filed 1 December 2017 which claims priority to PRO 62/484,969 filed 13 April 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 13 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be interpreted as the term “about” will be interpreted as consisting of a range of +/- 10% of the stated number, i.e. about 800 milliamps = 720-880 milliamps; about 90 nanoseconds = 81-99 nanoseconds.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-12, 14-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyajima (JP H06340298, citations based on translation provided).
- Regarding Claim 1. Miyajima discloses a system for mitigating electrostatic discharge (fig. 1) between space vehicles (10/20), the system comprising: 
an electrostatic discharge assembly (12/22, 13/23, 14/24, 12b/22b, 17/27 12a/22a) comprising: 
one or more conductive contact elements (12/22) to be coupled to one of the space vehicles (10/20) proximate a capture mechanism (11/21, fig. 1 illustrates the contact elements proximate the capture mechanism) positioned on the one of the space vehicles (10/20), the capture mechanism (11/21) to at least temporarily join the space vehicles (10/20, “docking part” [explanation of symbols]), the one or more conductive contact elements (12/22) to provide initial physical contact between the space vehicles (10/20, as illustrated in fig. 1, it is clear that the conductive contact elements will first contact before the docking portions); and 
one or more equalization elements (17/27, “buffer” [explanation of symbols]) electrically connected to the one or more conductive contact elements (12/22, fig. 1 illustrates the connection), the one or more equalization elements (17/27) to mitigate the electrostatic discharge between the space vehicles (10/20, “charging currents flowing in the first and second spacecraft…are buffered by the buffers” [0008]) during a joining procedure between the space vehicles (10/20 “comes close and contact…discharge is performed due to the differences in charging potential” [0008]) with the capture mechanism (11/21).
- Regarding Claim 2. Miyajima discloses the system of claim 1, wherein the one or more conductive contact elements (12/22) are electrically isolated from the capture mechanism (11/21, fig. 1 illustrates the elements isolated from the mechanism, as without being isolated from the mechanism, arcing could occur).
- Regarding Claim 3. Miyajima discloses the system of claim 2, further comprising one or more insulated posts (12/22, fig. 1 illustrates the contact elements as posts) for electrically isolating the one or more conductive contact elements (12/22) from the capture mechanism (11/21).

- Regarding Claim 5. Miyajima discloses the system of claim 4, wherein the one or more equalization elements (17/27) comprise a resistance inductance circuit (“circuit” [0008], the circuit of the buffer is inherently a resistance inductance circuit as without, the use of discharging current could not be realized).
- Regarding Claim 6. Miyajima discloses the system of claim 1, wherein one or more conductive contact elements (12/22) comprise one or more whiskers (12/22, the posts/whisker is illustrated in fig. 1 as it is separate from the vehicle and docking portion) having a proximal end coupled to the one of the space vehicles (10/20) and a distal end configured to provide the initial physical contact between the space vehicles (10/20, fig. 1 illustrates how the whisker will make contact first).
- Regarding Claim 7. Miyajima discloses the system of claim 6, wherein the one or more whiskers (12/22) comprise a spring element (14/24) for enabling movement of the one or more whiskers (12/22, “compression springs” [0008]).
- Regarding Claim 9. Miyajima discloses an electrostatic discharge assembly (12/22, 13/23, 14/24, 12b/22b, 17/27 12a/22a) for mitigating electrostatic discharge between space vehicles (10/20), the assembly comprising: 
one or more conductive contact elements (12/22) configured to be coupled to one of the space vehicles (10/20) proximate a capture mechanism (11/21, fig. 1 illustrates the contact elements proximate the capture mechanism) positioned on the one of the space vehicles (10/20) for at least temporarily joining the space vehicles (10/20, “docking part” [explanation of symbols]), the one or more conductive contact elements (12/22) to provide physical contact between the space vehicles (10/20, as illustrated in fig. 1, it is clear that the conductive contact elements will first contact before the docking portions); and 
one or more equalization elements (17/27, “buffer” [explanation of symbols]) electrically connected to the one or more conductive contact elements (12/22, fig. 1 illustrates the connection), the one or more equalization elements (17/27) to mitigate the electrostatic discharge 
- Regarding Claim 10. Miyajima discloses the assembly of claim 9, wherein the one or more conductive contact elements (12/22) are electrically isolated from the capture mechanism (11/21, fig. 1 illustrates the elements isolated from the mechanism, as without being isolated from the mechanism, arcing could occur) with one or more insulated posts (the contact elements are posts) on which the one or more conductive contact elements are mounted (the ends of the posts/contact elements have disk shaped portions for making initial contact).
- Regarding Claim 11. Miyajima discloses the assembly of claim 9, wherein the one or more conductive contact elements (12/22) are configured to extend away from a location (14/24 “compression springs” [0008], the springs allow the elements to extend away from the vehicles after being compressed towards the vehicles during docking) at which the one or more conductive contact elements (12/22) are coupled to the one of the space vehicles (10/20).
- Regarding Claim 12. Miyajima discloses a method for mitigating electrostatic discharge (fig. 1, “discharge is performed” [0008]) between a first space vehicle (10) and a second space vehicle (20), the method comprising: 
installing a passive electrostatic discharge system (fig. 1) on one or more of the first space vehicle (10) or the second space vehicle (20, fig. 1 illustrates the system on each vehicle) for mitigating electrostatic discharge (“discharge is performed” [0008], performance of a discharge of current between the vehicles allow for mitigation of additional discharge) between the first space vehicle (10) and the second space vehicle (20) during a rendezvous (“docking” [0008]) of the first space vehicle (10) with the second space vehicle (20), the passive electrostatic discharge mitigation system (fig. 1) comprising one or more resistors (17/27 “buffer” and “circuit” [0008]) and one or more compliant members (12/22) electrically connected to the one or more resistors (fig. 1 illustrates the connection by cables 17/27), the one or more compliant members (12/22) 
positioning the passive electrostatic discharge system (fig. 1) on the one or more of the first space vehicle (10) or the second space vehicle (20) proximate a capture mechanism (11/21), the capture mechanism (11/21) to at least temporarily join (“docking” [0008]) the first space vehicle (10) and the second space vehicle (20).
- Regarding Claim 14. Miyajima discloses the method of claim 12, further comprising positioning the one or more compliant members (12/22) to provide initial physical contact between the first space vehicle (10) and the second space vehicle (20) when the first space vehicle (10) and the second space vehicle (20) are joining (“docking” [0008], fig. 1 illustrates that the compliant members will make first contact).
- Regarding Claim 15. Miyajima discloses the method of claim 14, further comprising positioning the one or more compliant members (12/22) to deform upon the initial physical contact (“compression springs” [0008], the compliant members comprise compression springs which allow the compliant members to deform).
- Regarding Claim 18. Miyajima discloses the method of claim 12, further comprising electrically isolating the one or more compliant members (12/22) from the capture mechanism (11/21, fig. 1 illustrates the elements isolated from the mechanism, as without being isolated from the mechanism, arcing could occur).
- Regarding Claim 19. Miyajima discloses the method of claim 12, further comprising positioning the one or more compliant members (12/22) on one or more insulated posts (fig. 1 illustrates the members doubling as posts) to electrically isolate the one or more compliant members (12/22) from the capture mechanism (11/21, fig. 1 illustrates the elements isolated from the mechanism, as without being isolated from the mechanism, arcing could occur).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miyajima in view of Nozaki (JP H08130097, citations based on translation provided).
- Regarding Claim 16. Miyajima discloses the method of claim 12, but does not disclose further comprising situating an active electrostatic discharge system on one of the first space vehicle and the second space vehicle to further mitigate the electrostatic discharge.
However, Nozaki discloses a similar method (fig. 1) further comprising situating an active electrostatic discharge system (11, “plasma generation” [abstract]) on one of the first space vehicle (10) and the second space vehicle to further mitigate the electrostatic discharge (“charge surface of the second vehicle is nuetralized” [abstract]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Miyajima to incorporate the active electrostatic discharge system of Nozaki, to allow for the a redundancy in reduction of the potential difference between charge of two space vehicles in instances where the passive system of Miyajima is not applicable.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miyajima in view of Obviousness.
- Regarding Claim 20. Miyajima discloses the method of claim 12, further comprising the compliant members (12/22) with springs (24).  Miyajima does not disclose enabling the one or more compliant members (12/22) to rotate with a torsional spring (24).
However, the examiner contends that it is an obvious matter of design choice to use a torsional spring to enable rotation instead of a compression spring as disclosed by Miyajima, as one of ordinary skill in the art is capable of determining the proper type of spring for the given application.  If the docking system of Miyajima could introduce rotation into the compliant members, the use of a torsional spring rather than a compression spring would be obvious.
Allowable Subject Matter
s 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                           18 February 2022